Citation Nr: 1437697	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  07-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for right leg varicose veins prior to May 26, 2011, and in excess of 10 percent disabling thereafter.

2. Entitlement to an initial compensable disability rating for left leg varicose veins prior to July 9, 2007, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2007 and May 2012, during the pendency of this appeal, the RO granted increased disability ratings: 10 percent for left leg varicose veins, effective July 9, 2007; and 10 percent for right leg varicose veins, effective May 26, 2011, respectively.  Since these increases do not constitute full grants of the benefits sought, the increased rating issues remain in appellate status.  See AB v. Brown, 6 Vet.App. 35 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in January 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded the Veteran's claim for additional development of the record in May 2011 and January 2014.  The case is once again before the Board.  As discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary.




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected varicose veins of the right and left leg are manifested by aching and fatigue in each leg after prolonged standing or walking, but not by persistent edema, stasis pigmentation, eczema or ulceration.

2.  The Veteran's varicose vein surgery resulted in a left knee scar that is painful upon examination. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 10 percent for the service-connected right leg varicose veins for the period prior to May 26, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

2.  The criteria for a rating in excess of 10 percent for the service-connected right leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

3.  The criteria for the assignment of a disability rating of 10 percent for the service-connected left leg varicose veins for the period prior to July 9, 2007 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

4.  The criteria for a rating in excess of 10 percent for postoperative residuals of left leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

5.  The criteria for a separate 10 percent initial rating for a left knee scar, residual of varicose vein surgery, have been met. 38 C.F.R. §§ 4.25, 4.118, Diagnostic Code 7804 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With respect to the duty to notify, as the August 2005 rating decision granted service connection for varicose veins of the right and left legs, her claims have been substantiated.  The filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  Specifically, the April 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned, and the duty to notify has been fulfilled.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, lay statements, and the January 2010 hearing transcript. 

As noted, the Veteran's claim was remanded for additional development in May 2011 and January 2014.  Specifically, in May 2011, the Board requested that the AOJ contact the Veteran and request that she identify all sources of treatment she has received for her varicose veins and provide the necessary releases for any such treatment.  The Veteran was also to be scheduled for a VA examination.  In January 2014, the Board again requested that the Veteran identify all recent sources of treatment or evaluation for her varicose veins. 

Following the May 2011 remand, the VA Appeals Management Center (AMC) contacted the Veteran in a May 2011 letter and requested that she submit or authorize VA to obtain her private treatment records.  She did not respond to this request.  The Veteran was also afforded a VA examination in May 2011. 

Following the January 2014 remand, the AMC contacted the Veteran in a March 2014 letter and requested that she submit or authorize VA to obtain her private treatment records.  Again, the Veteran did not respond to VA's request for information, and VA was unable to obtain any treatment records.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

Based on the above, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  The Veteran and her representative have not contended otherwise.

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in July 2007 and May 2011.  The reports from these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate physical examinations, rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

While the record does not reflect that the July 2007 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the claims file.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

The record reflects that at the January 2010 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran.  

II. Legal Criteria and Analysis

The Veteran seeks increased ratings for her varicose veins of the right and left leg.  For the sake of economy, because these two issues involve the application of the same law to virtually identical facts, the Board will address them together.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

The Veteran's varicose veins are currently rated under Diagnostic Code 7120 (varicose veins).  Diagnostic Code 7120 is deemed by the Board to be the most appropriate code because it pertains to the disability at issue (varicose veins).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  

Under Diagnostic Code 7120, a 10 percent evaluation is warranted for varicose veins that are manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation requires persistent edema which is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  A 40 percent rating is assigned when varicose veins cause persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is assigned when there is evidence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation is assigned when there is evidence of massive board-like edema with constant pain at rest.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

The service-connected varicose veins of the right leg are currently assigned a noncompensable (zero percent) disability rating prior to May 26, 2011, and a 10 percent disability rating thereafter.  The service-connected varicose veins of the left leg are currently assigned a noncompensable rating prior to July 9, 2007, and a 10 percent rating thereafter.  For the following reasons, the Board finds that a 10 percent rating is warranted for each service-connected disability throughout the appeal period. 

Specifically, the RO assigned a 10 percent rating for each leg based on the Veteran's complaints of aching in her legs with prolonged standing.  See the August 2007 and May 2012 rating decisions.  Upon review, however, the Board notes that the Veteran testified that she has experienced pain in her legs after prolonged standing for many years.  See the hearing transcript, pages 4-5.  Moreover, in a January 2014 statement, the Veteran's husband noted that "she has been dealing with pain in both legs for over 10 years."  It was further noted that she was unable to do chores that required prolonged standing such as washing dishes or cooking.  Based on these competent and credible reports of leg pain with prolonged standing, a 10 percent rating is warranted for each leg throughout the appeal period. 

With respect to the criteria for a rating in excess of 10 percent, the assignment of a 20 percent evaluation requires persistent edema which is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  

In a January 2014 statement, the Veteran's husband reported that she experiences swelling in her legs, ankles and feet.  Upon review, however, the Veteran has repeatedly denied experiencing any swelling in her legs.  See the May 2005 and May 2011 VA examination reports.  Furthermore, physical examinations conducted during the July 2007 and May 2011 VA examinations specifically note that the Veteran did not have any edema in her legs. 

The Board has considered the statement from the Veteran's spouse, however, based on the Veteran's repeated denial of edema in her legs and the multiple VA examination reports which note that edema is not present, the Board finds that that the Veteran's varicose vein symptomatology does not include edema.  In this capacity, the Board notes that while the Veteran's husband is competent to report on things he observed, the Veteran's description of her own symptoms is more credible than those of her husband.  

In addition, the Board notes that there is no evidence of record suggesting that the Veteran's varicose veins result in stasis pigmentation or eczema.  The July 2007 and May 2011 VA examiners noted that the Veteran did not have ulcers, stasis pigmentation or eczema bilaterally and the Veteran and her husband do not contend otherwise. 

As the evidence of record shows that the Veteran has repeatedly denied having edema and multiple VA examinations note that edema is not present, and there is no evidence of eczema or other skin lesions, the Board finds that the Veteran's manifestations of varicose veins does not more closely approximate the rating criteria for a 20 percent disability rating.

Consideration has been given to assigning a staged rating; however, the Veteran's varicose vein symptomatology has not undergone any significant increase or decrease to warrant a rating in excess of 10 for either leg at any time during the appeal period.  See Fenderson, supra.

The Board notes that the Veteran underwent varicose vein stripping in 2005 which resulted in a left groin scar and a left knee scar.  See, e.g., the May 2005 VA examination.  During the May 2005 VA examination, the Veteran's scars were each described as 2 centimeters in length and otherwise noncompensable.  During the July 2007 VA examination, the Veteran's was noted to have a 1/2 inch scar below the knee joint and a one inch scar above her knee.  It was noted that both scars were not tender.  During the May 2011 examination, the VA examiner was unable to locate the Veteran's groin scar, however, she noted that the Veteran had a "well healed surgical scar at [the] left knee [measuring] 3 cm x 0.2 cm [that was] slightly tender to palpation." 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 a 10 percent initial disability rating is warranted for a scar that is painful on examination.  Since the Veteran's left knee scar was described as tender during the May 2011 VA examination, the Board concludes that a separate 10 percent disability rating is warranted for the varicose vein surgery scar that is painful on examination.

The Board has also considered the application of an extraschedular rating for the increased disability ratings at issue.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

For the period of the appeal prior to May 26, 2011, an increased evaluation of 10 percent for the service-connected right leg varicose veins is granted. 

An increased rating in excess of 10 percent for the service-connected right leg varicose veins is denied.

For the period of the appeal prior to July 9, 2007, an increased evaluation of 10 percent for the service-connected left leg varicose veins is granted. 

An increased rating in excess of 10 percent for the service-connected postoperative left leg varicose veins is denied.

A separate 10 percent initial disability rating for a left knee varicose vein surgery scar is granted.



____________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


